Citation Nr: 0815264	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO. 04-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

2. Entitlement to a rating in excess of 30 percent for 
residuals of a left foot injury with arthritis and residual 
exostosis status post arthrodesis.

3. Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Veteran  represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for a left knee disorder, granted a 20 percent 
rating for a left foot injury, effective September 9, 2002, 
and continued the noncompensable (0 percent) rating for tinea 
versicolor.

In September 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In a November 2006 decision and remand, the Board granted a 
30 percent rating for the veteran's residuals of a left foot 
injury, denied a compensable rating for tinea versicolor, and 
remanded the petition to reopen the claim for service 
connection for a left knee disorder. The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court). In February 2008, VA and the veteran 
filed a Joint Motion for Partial Remand to the Court arguing 
that the Court should vacate and remand the Board's November 
2006 decision. In an Order dated in February 2008, the Court 
granted this motion, vacating the November 2006 Board 
decision to the extent that it denied all benefits except for 
a 30 percent rating for the left foot disorder, and remanding 
the matter to the Board for further proceedings consistent 
with the Order.

In a January 2007 rating decision and pursuant to the 
November 2006 Board decision, the RO assigned a 30 percent 
rating for the veteran's residuals of a left foot injury, 
effective September 9, 2002.

The appeal is presently remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


REMAND

Left Foot/Ankle Disorder

This matter has been remanded in part to enable the Board to 
more fully state the reasons and bases for its determination 
as to the assignment of a 30 percent rating for a left foot 
disorder. Because the Board's November 2006 decision was 
vacated and remanded, to the extent that it denied a 
disability rating greater than 30 percent for the disorder, 
the veteran's contentions may be construed as indicating that 
his residuals of a left foot injury are more severe than the 
current evaluation reflects. 
Because clarification of the severity of the veteran's left 
foot/ankle disorder is required by competent medical 
evidence, the Board presently remands the claim.

The record indicates that at all times since the granting of 
service connection in February 1996, the veteran's left foot 
disorder has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5284, representative of 
arthritis resulting in a foot injury. 

However, during a May 2000 VA examination, the veteran 
complained of left ankle pain and limitation of motion. 
Although the examiner noted that the veteran had 85 degrees 
of left ankle dorsiflexion and 95 degrees of left ankle 
plantar flexion, these findings are not consistent with VA's 
rating schedule and are not therefore capable of 
interpretation for rating purposes. See 38 C.F.R. §38 C.F.R. 
§ 4.71, Plate II. 

During a December 2002 VA examination, the veteran's left 
ankle range of motion was demonstrated to be dorsiflexion and 
plantar flexion to 5 degrees with pain - both demonstrating a 
loss of 15 degrees of range of motion. However, during a 
February 2005 VA examination, both dorsiflexion and plantar 
flexion were to 10 degrees with pain, demonstrating an 
improvement of the left ankle disorder as the assessments 
indicated a loss of 10 degrees of range of motion. See 38 
C.F.R. §38 C.F.R. § 4.71, Plate II.

The January 2003 rating decision assigned a 20 percent 
evaluation, but continued the designation of the disorder as 
a left foot disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271-5284. The RO reasoned that the veteran displayed a 
marked limitation of motion of the ankle, warranting a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
- the maximum schedular evaluation under this provision. 
However, based upon the facts of the case, (the veteran 
complained of foot pain and swelling, and functional 
impairment on continued use), the Board increased the 
disability rating to 30 percent, upon the finding that the 
veteran had a severe foot injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284. See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (Holding that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case.").

Given the veteran's contentions, the Board will remand the 
appeal as to a left foot/ankle disorder for clarification of 
the medical record.

Left Knee Disorder - New and Material Evidence

In June 2000, the RO denied the veteran's claim for service 
connection for a bilateral knee disorder, which included the 
veteran's left knee, stating that there was no evidence or 
medical opinion to indicate the knee condition was related to 
military service. The veteran expressed disagreement with 
this decision, but did not perfect an appeal to the Board and 
the decision became final. 38 U.S.C.A. §§ 5104, 7105; 38 
C.F.R. § 20.1103. Hence, to reopen the veteran's claim of 
service connection for a left knee disorder, he must submit 
new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

However, as the RO did not address the question of whether 
new and material evidence has been received to reopen the 
claim of service connection for a left knee disorder, the 
veteran has not been furnished the pertinent legal authority 
governing the question, nor afforded the opportunity to 
respond. Accordingly, to avoid any prejudice to the veteran, 
the RO should address the question of whether new and 
material evidence has been received to reopen the claim of 
service connection for a left knee disorder, in the first 
instance. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, the Court of Appeals for Veterans Claims has held in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), that when a veteran 
applies to reopen a previously denied claim, VA must examine 
the bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In this case, the RO has not considered the bases for the 
denial in the prior June 2000 RO rating decision and then 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim for service 
connection for a left knee disorder in light of the prior 
deficiency(ies) in the claim. Therefore, proper notice as 
required under 38 U.S.C.A. § 5103(a) has not been provided as 
to the claim on appeal.

Hence, due process of law requires a remand of the claim on 
appeal for full compliance with the VCAA's notice 
requirements. 

Compensable Rating for Tinea Versicolor

	In November 2006, the Board denied the veteran's claim for a 
compensable evaluation for a skin disorder, essentially based 
upon the finding that the veteran's service-connected 
disorder was subject to intermittent flare-up, and none 
having been noted in several years. 

While the Board cited Voerth v. West, 13 Vet. App. 117 (1999) 
for the finding that such a disorder of varying severity did 
not have an impact upon the veteran's employability, the 
parties noted that under Hart v. Mansfield, 21 Vet. App. 505 
(2007), the veteran may be entitled to different ratings for 
various periods of time during the appellate period. See 
Voerth, ((Holding that (1) where veteran testified that his 
cyst, when inflamed, did not have an impact upon his 
employment, and; (2) where veteran stated that his worsened 
condition would "only last a day or two," the Board was not 
required to schedule a rating examination for the period the 
cyst was inflamed, because "a person who experiences a 
worsened condition for a few days out of a year simply is 
less impaired than someone who suffers from the worsened 
condition for weeks or months.")). Cf. Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992

Tinea versicolor, dermatitis or eczema is assigned a 60 
percent rating when more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected, or; 
constant or near- constant systemic therapy is required 
during a 12-month period. A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy is 
required for a total duration of six weeks or more, but not 
constantly, during a 12 month period. A 10 percent rating is 
assigned where at least 5 percent, but less than 20 percent, 
of the entire body is affected; or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, is required for a total 
duration of less than six weeks during the past 12-month 
period. A noncompensable evaluation is assigned when less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
was required during the past 12-month period. 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

A September 2001 VA outpatient treatment record shows that 
the veteran complained of a rash on both forearms with 
itching and a rash on the groin. Examination revealed 
maculo/papular rash over both forearms with no exudation and 
no ulceration. Examination also revealed an erythematous rash 
over the groin.

A VA skin diseases examination report dated in November 2002 
reveals that the veteran had multiple small rounded 
hyperpigmented spots scattered over most of his body, 
including the extremities, abdominal area, chest area and 
back area. However, there were no scaling lesions or acute 
lesions at the time. The diagnosis was history of tinea 
versicolor, with now residual hyperpigmented areas scattered 
over most of the veteran's body. Unretouched color 
photographs of the veteran's body were included which showed 
the scattered round hyperpigmented spots.

A VA skin diseases examination report dated in February 2005 
reveals that there was no visible rash on the day of 
examination, and that it had not been present in the 
preceding two years. The veteran reported that the last time 
he had a rash was two years earlier, and that he had 
experienced red bumps and itching that lasted for 
approximately one year. There was no disfigurement, but there 
was some scarring on the back and legs which did not bother 
him. When the rash would develop the percentage of the 
exposed areas affected was said to be approximately five 
percent. The total percentage of the entire body affected 
when the rash developed was probably 50 to 60 percent. 
Physical examination revealed no rash. There were multiple, 
small, rounded, hyperpigmented spots over most of the 
veteran's back, but no scaling lesions or acute lesions were 
present. There was no elevation or depression of any lesions. 
The diagnosis was inactive tinea versicolor.

During a September 2006 Travel Board hearing, the veteran 
asserted that he had not experienced a flare up of his skin 
disability since 2002. He added that he would apply creams 
and lotions on occasion. He indicated he had not missed any 
work as a result of this condition, except in 2002 when he 
had experienced the last flare up. He also stated that the 
flare up did not affect his face but would extend as far as 
the upper chest.

Subsequent to the September 2006 Board hearing and the 
November 2006 Board decision, the veteran submitted VA 
outpatient treatment records dated in October 2007 that show 
the veteran complained of rashes all over his body for almost 
a week. He stated that he last had this problem in 2001. 
Examination revealed the veteran had small papular lesions on 
his lower back and a one centimeter patchy lesion on the left 
lateral calf. The diagnosis was skin rash, which was 
recurrent by the veteran's report.

In the February 2008 Joint Motion for Remand, the parties 
agreed that in the November 2006 decision, the Board did not 
discuss whether the veteran's tinea versicolor warranted an 
increased rating during at least some portion of the time 
period of his appeal due to his flare-ups of tinea 
versicolor. The record indicates that the veteran incurred 
flare-ups of his tinea versicolor in September 2001 and 
October 2007. However, the record is not clear as to how long 
the veteran's condition lasted in order to determine an 
effective date for any increased rating that might be 
warranted.

Therefore, a remand is necessary for statements from the 
veteran as to the length of time of his flare-ups of tinea 
versicolor that began in September 2001 and in October 2007. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will furnish to the veteran 
and his representative corrective notice 
specific to the petition to reopen the 
claim for service connection for a left 
knee disorder, in accordance with Kent, 
as above (i.e., the letter should include 
specific notice as to the type of 
evidence needed to substantiate the 
claim; what is needed to reopen the claim 
in terms that specify the basis(es) for 
the prior June 2000 denial, as well as 
what is needed to substantiate the 
underlying claim for service connection 
on the merits. 

 - The RO/AMC will furnish to the 
veteran and his representative 
corrective notice as to 
substantiation of the claim for a 
compensable rating for tinea 
versicolor, including specific 
notice as to the type of evidence 
needed to substantiate the claim. 
The letter should also include 
specific notice required by Vazquez-
Flores v. Peake - and as regards 
assignment of disability ratings and 
effective dates, as appropriate. To 
ensure that the duty to notify the 
claimant what evidence will be 
obtained by whom is met, the letter 
should include a request that the 
veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any medical records pertaining to 
the matters on appeal that are not 
currently of record. 

3. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159. All records and responses 
received should be associated with the 
claims file. If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4. After all available records and 
responses from each contacted entity have 
been associated with the claims file, or 
after the passage of a reasonable amount 
of time, the RO/AMC should arrange for 
the veteran to undergo the following VA 
examinations, to be conducted by an 
appropriately qualified physicians, at an 
appropriate VA medical facility. As to 
each of the examinations, the entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions. 
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail. 

a.  A dermatological examination, to 
ascertain the severity and active 
duration of tinea versicolor (to 
specifically include the flare-ups 
that occurred in September 2001 and 
October 2007); and to ascertain the 
severity of any left foot scarring. 
Regarding any current active 
condition, the physician should 
specifically address:

i. The percentage of the entire 
body and percentage of exposed 
areas affected; and

ii. The type of treatment in 
the last 12-month period, with 
specific notation of any 
systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and 
the duration of the therapy.

iii. With respect to any 
associated scarring, the 
physician should, if possible, 
provide a measurement of the 
length and width of the scars 
as well as the areas of the 
scars in terms of square 
inches. The physician also 
should indicate whether such 
scars are superficial, 
unstable, and painful on 
examination and/or cause 
limitation of motion or 
function. .

b. An orthopedic examination, to 
ascertain the severity and identity 
of any left foot disorder. 
Specifically, the examiner must 
report:

i. Whether the veteran's 
presently service-connected 
left foot disorder, 
characterized as arthritis and 
the residuals of 
exostosis/status post 
arthrodesis causes a separate 
left ankle disability and if 
so, to what extent the left 
ankle's loss of range of motion 
is caused by the service-
connected residuals of 
exostosis/status post 
arthrodesis.

ii. Whether there are objective 
clinical studies indicating an 
etiological basis for 
complaints of left ankle and 
left foot dysfunction.

iii. Whether, if the veteran 
has a left foot disorder 
separate from the left ankle 
loss of range of motion, the 
identity and symptoms of the 
separate manifestations of such 
a left foot disorder.

iv. The degree of impairment by 
any left foot dorsum scarring, 
including range of motion 
diminution.

The RO/AMC should take such additional development action as 
it deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations. Following 
such development, the RO/AMC should review and readjudicate 
the claims. See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). 

Specifically with regard to the left foot/ankle rating claim, 
the RO/AMC's attention is called to the holding in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (Service connection for 
distinct disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition) and the provisions of 
38 C.F.R. § 4.14 (Policy regarding "pyramiding" of disability 
awards - the evaluation of the same disability under various 
diagnoses is to be avoided). 

If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
SSOC that includes clear reasons and bases for all 
determinations, and afford them the appropriate time period 
for response before the claims file is returned to the Board 
for further appellate consideration.

The veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



